DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 03/28/2022. Claims 1-11 are currently pending in the application. An action follows below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites limitations, “a relatively high potential” in lines 24-25 and “a relatively low potential” in lines 25-26. The term “relatively” in the above limitations is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is considered that the above underlined limitations render the claim indefinite.
	As per claim 10, see the above rejection of claim 1 for similar limitations.
	As per claims 2-9 and 11, these claims are therefore rejected for at least the reason set forth in claim 1 or 10.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1:  First, this claim recites limitations, “a drive circuit configured to supply a drive signal to the drive electrodes” in lines 7-8, “the drive circuit performs a predetermined number of phases for simultaneously supplying the drive signal to the drive electrodes in a period of time when the detector performs detection once and performs inversion drive, the predetermined number corresponding to number of drive electrodes supplied with the drive signal, the inversion drive supplying the drive signal having different potentials in units of two of the drive electrodes adjacent to each other and supplying to the drive electrodes in each of the phases, one of a drive signal having a relatively high potential and a drive signal having a relatively low potential based on a positive or negative polarity of a value included in a predetermined matrix” in lines 15-27.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to a same/single drive signal supplied to plural drive electrodes and, thus, the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure, specifically Figs. 1 and 7 and ¶ 57:1-2, ¶ 61, ¶ 64 of the corresponding US Publication 2022/0326811 A1, explicitly discloses plural drive signals supplied to plural drive electrodes Tx and one of the plural drive signals supplied to a corresponding one of the plural drive electrodes Tx, e.g., a drive signal, which has values “1, 1, 1, 1, -1, 1, 1, -1” and is supplied to the first/leftmost electrode Tx having the Tx coordinate “A” being different from a drive signal, which has values “-1, -1, -1, -1, 1, 1, 1, 1” and is supplied to an adjacent electrode Tx having the Tx coordinate “B”; the drive signal supplied to the electrode Tx having the Tx coordinate “B” being different from a drive signal supplied to an adjacent electrode Tx having the Tx coordinate “C”, and etc. (see Fig. 7; ¶ 64.) In other word, the original disclosure explicitly discusses in detail a drive signal supplied to a corresponding drive electrode, but not to plural drive electrodes, as claimed. Accordingly, the original disclosure does not explicitly provide adequate information regarding to the same/single drive signal supplied to plural drive electrodes and, thus, the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In addition, the above underlined limitations including a feature “the inversion drive supplying the drive signal having different potentials in units of two of the drive electrodes adjacent to each other and supplying to the drive electrodes in each of the phases,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 7, discloses eight phases [P1-P8], potentials of a drive signal supplied to a drive electrode (e.g., the drive electrode having TX coordinate “A”) being same as that of a drive signal supplied to an adjacent drive electrode (e.g., the drive electrode having TX coordinate “B”) in phases [P6, P7], potentials of a drive signal supplied to a drive electrode (e.g., the drive electrode having TX coordinate “C”) being same as that of a drive signal supplied to an adjacent drive electrode (e.g., the drive electrode having TX coordinate “D”) in phases [P6, P8], and etc., i.e., potentials of the drive signals supplied in units of two of the drive electrodes adjacent to each other being different in some of the phases, but not in each of the phases as claimed. Accordingly, the original disclosure does not explicitly provide adequate information regarding to the feature “the inversion drive supplying the drive signal having different potentials in units of two of the drive electrodes adjacent to each other and supplying to the drive electrodes in each of the phases” of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Second, claim 1 further recites a limitation, “a relation between an electric potential of the drive signal and the drive electrodes in the second drive period is a relation obtained by shifting a relation between the electric potential of the drive signal and the drive electrodes in the first drive period by one drive electrode in the second direction” in last 7 lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to a same/single drive signal supplied to plural drive electrodes, a relation between an electric potential of the same/single drive signal and plural drive electrodes in the first drive period and/or the second drive period and, thus, the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, a person skilled in the art would have recognized that the original disclosure, specifically Figs. 4 and 7 and ¶¶ 78-80 of the corresponding US publication, explicitly discusses in detail, in the case of the drive electrodes Tx arranged from the Tx coordinate A to the TX coordinate H in the left-to-right order in the [[claimed second]] direction Dx, a relation between the transition pattern of the positive and negative polarities of electrical potential of a drive signal supplied to a drive electrode at the Tx coordinate [e.g., A] in the phases [P5-P8] in the second drive period obtained by right-circular shifting a relation between the transition pattern of the positive and negative polarities of electrical potential of a drive signal supplied to a drive electrode at the Tx coordinate [e.g., H] in the phases [P1-P4] in the first drive period by one drive electrode in the [[claimed second]] direction Dx. 
However, the original disclosure does not explicitly disclose “a relation between an electric potential of the same/single drive signal and the plural drive electrodes in the second drive period is a relation obtained by shifting a relation between the electric potential of the same/single drive signal and the plural drive electrodes in the first drive period by one drive electrode in the second direction,” as claimed. 
Moreover, since a shift can be construed as a left shift, a right shift, or a left-circular shift, the original disclosure does not discuss in detail a relation between the transition pattern of the positive and negative polarities of electrical potential of a drive signal supplied to a drive electrode at the Tx coordinate [e.g., A] in the phases [P5-P8] in the second drive period obtained by left-circular shifting or left shifting a relation between the transition pattern of the positive and negative polarities of electrical potential of a drive signal supplied to a drive electrode at the Tx coordinate [e.g., B] in the phases [P1-P4] in the first drive period by one drive electrode in the [[claimed second]] direction Dx. 

	As per claim 10, see the above rejection of claim 1 for similar limitations.
	As per claims 2-9 and 11, these claims are therefore rejected for at least the reason set forth in claim 1 or 10.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 17/705,932 in view of Ray et al. (US 2014/0327647 A1; hereinafter Ray.) 
As per claims 1-4 and 8-11, all limitations of these claims are contained in claims 1-8 of the copending application except that the device of the claims of the copending application recites to perform a bundle drive, instead of an inversion drive of these claims.
However, in the same field of endeavor, Ray discloses a related detecting device (see at least Figs. 2-4) comprising a plurality of drive electrodes [D1-D8/X1-X8] extending in a first/horizontal direction and arrayed in a second/vertical direction (Figs. 2, 4, 6;) a detection electrode [S1/ S2/ … S8] facing the drive electrodes in a direction orthogonal to the first direction and the second direction (Figs. 2-3;) a drive circuit configured to supply a drive signal to the drive electrodes (see at least Figs. 4, 6; ¶ 65, disclosing a drive circuit comprising an element [320] configured to supply a drive signal to the drive electrodes [X1-X8];) a detector [a detector including element 330 shown in Fig. 4] configured to detect proximity of an object to a detection region provided with the detection electrode based on an output from the detection electrode generated according to capacitance generated between the drive electrodes and the detection electrode due to the drive signal (Fig. 4; ¶ 56,) wherein the drive circuit performs a predetermined number of phases for simultaneously supplying the drive signal to the drive electrodes in a period of time [a single period comprising 8 timings/phases T1-T8] when the detector performs detection once and performs inversion drive, the predetermined number [8] corresponding to number [8] of drive electrodes supplied with the drive signal, the inversion drive supplying the drive signal having different potentials in units of two of the drive electrodes (e.g., the first and second drive electrodes shown in Fig. 6) adjacent to each other and supplying to the drive electrodes in each of the phases [T1-T8], one of a drive signal having a relatively high potential [a positive potential VDD corresponding to the value “1”] and a drive signal having a relatively low potential [a negative potential -VDD corresponding to the value “-1”] based on a positive or negative polarity of a value included in a predetermined Hadamard matrix (see at least Fig. 6; ¶¶ 21, 64, 65 and any of ¶¶ 25-27, 73,) thereby at least improving a touch response speed (¶ 87) and obtaining other benefits (¶ 88.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the bundle drive of the detecting device of the copending claims with the inversion drive, in view of the teaching in the Ray reference, to improve the modified detecting device of the copending claims for the predictable result of at least improving a touch response speed. Accordingly, the above modified detecting device of the copending claims in view of Ray obviously renders all limitations of these claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2015/0185899 A1; see at least Figs. 2-6,) Sagawai et al. (US 2015/0185899 A1; see at least Figs. 1, 2, 4A, 5A,) and Uehara et al. (US 2015/0185899 A1; see at least Figs. 3, 4, 14, 18, 20, 21) all disclose a related detecting device comprising a plurality of drive electrodes; a detection electrode; a drive circuit configured to supply a drive signal to the drive electrodes; and a detector configured to detect proximity of an object to a detection region provided with the detection electrode based on an output from the detection electrode generated according to capacitance generated between the drive electrodes and the detection electrode due to the drive signal, wherein the drive circuit performs a predetermined number of phases for simultaneously supplying the drive signal to the drive electrodes in a period of time when the detector performs detection once and performs inversion drive, the predetermined number corresponding to number of drive electrodes supplied with the drive signal, the inversion drive supplying the drive signal having different potentials in units of two of the drive electrodes adjacent to each other and supplying to the drive electrodes in each of the phases, one of a drive signal having a relatively high potential and a drive signal having a relatively low potential based on a positive or negative polarity of a value included in a predetermined Hadamard matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626